NO. 12-11-00224-CV
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
                                                                          
§                   APPEAL FROM THE 349TH
EX PARTE:   
                                                                         
§                    JUDICIAL DISTRICT COURT
BARRY WION                                                            

                                                                         §                     ANDERSON
COUNTY, TEXAS



MEMORANDUM
OPINION
                                                                  PER
CURIAM
            On
July 26, 2011, Appellant filed a notice of appeal from the trial court’s order
denying his motion for a judgment nunc pro tunc.  On July 28, 2011, this court
notified Appellant, pursuant to Texas Rule of Appellate Procedure 37.2, that
the information received in this appeal does not contain a final judgment or
other appealable order.  See Shadowbrook Apartments v. Abu-Ahmad,
783 S.W.2d 210, 211 (Tex. 1990) (holding that order denying motion for judgment
nunc pro tunc is not appealable).  Appellant was further informed
that the appeal would be dismissed if the information received in the appeal
was not amended on or before August 29, 2011, to show the jurisdiction of this
court.  
            On
August 19, 2011, Appellant responded that the trial court’s order is final and
appealable because it disposes of all issues and parties in the suit.  He
responded further that the trial court’s docket sheet entry is sufficient to
show that the order was signed.  However, these arguments and the authority
Appellant cites do not address the Texas Supreme Court’s holding in Shadowbrook
Apartments and do not show that this case is an exception to that
holding.  Consequently, Appellant has not shown this court’s jurisdiction of
the appeal.  Accordingly, the appeal is dismissed for want
of jurisdiction.  See Tex.
R. App. P. 37.1, 42.3.
Opinion delivered August 24,
2011.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
(PUBLISH)